Exhibit 10.2

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

AMENDMENT No. 10

Instrument of Amendment

Recitals:

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

IBM amended and restated the Plan effective as of January 1, 2010 and has
subsequently amended the Plan.

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective January 1, 2020.

Amendment:

In Article II (“Definitions”), the definition of “Company Contribution-Eligible
Individual” is amended by:

a.          adding the following new subsection (f) immediately following
existing subsection (e) thereof:

(f)        Effective for transfers occurring on or after January 1, 2020, the
individual terminates employment with the Company during the Plan Year due to
transfer of employment from the Company directly to an Affiliate (as defined in
the 401(k) Plan) that is not a participating employer in the Plan.

b.         modifying the final paragraph thereof to read as follows:

An individual shall not be a Company Contribution-Eligible individual for a Plan
Year if the individual terminates employment with the Company prior to December
15 of the Plan Year for any reason not described in the foregoing provisions of
this Section, or if the individual is receiving LTD Benefits on December 15 of
the Plan Year and did not satisfy the age and/or service requirements for
Retirement on the date such benefits commence. Notwithstanding any other
provision of this Section, if an individual terminates employment with the
Company before December 15 of a Plan Year for a reason not described in the
foregoing provisions of this Section and is rehired by the



1

--------------------------------------------------------------------------------

Company later in the Plan Year, the individual shall be a Company
Contribution-Eligible Individual for the Plan Year only for Company
Contributions to which the individual is entitled for periods of service
following the date of rehire, and only to the extent the individual otherwise
qualifies for Company Contributions pursuant to this Section. For the avoidance
of doubt, the individual would not be entitled to Company Contributions for the
remainder of the Plan Year following the date of rehire if the individual’s
termination was a 409A Separation from Service.

2

--------------------------------------------------------------------------------